MYERS, Associate Judge.
On January 16, 1962, petitioner, Eleanor Lee Spencer, filed an application with the Practical Nurses’ Examining Board pursuant to D.C.Code, 1961, § 2-429, seeking a license as a practical nurse without a written examination. On December 6, 1962,1 the Board denied her a license on the ground that she had failed to establish that she had been “actively engaged in the care of the sick in the District of Columbia” for one year immediately preceding the effec*603tive date of the statute. On October IS, 1963, petitioner requested a hearing upon her application which was held on May 26, 1964, at which time she was afforded full opportunity to submit evidence that she met the qualifications for a license without a written examination. On October 9, 1964, petitioner was formally notified that her application for a license was denied. No appeal was taken from this decision.
On June 1, 1965, petitioner moved to reopen the proceedings before the Board.2 This motion was rejected by the Board on June 22, 1965, on the grounds that (1) it was not timely filed; (2) it did not show good cause; and (3) no new evidence was presented. On July 1, 1965, Mrs. Spencer filed a petition for review with this court alleging that the Board had erred in denying her motion to reopen the case and had acted in a “whimsical, arbitrary and capricious manner” in reaching its decision.
Review in this court is limited to final orders and decisions of the Practical Nurses’ Examining Board.3 As a general rule, an order denying a motion for rehearing, or to reopen, or for a new trial, and similar motions, is not final and hence not appealable.4 When such a motion is seasonably filed, the time specified for filing notice of appeal does not start to run until disposition of the motion and any appeal taken is in fact from the final judgment and not from the action of the court or of the administrative agency in denying the motion to reopen or for rehearing.
In the present case, petitioner did not file her motion to reopen the proceedings until approximately eight months after the final decision of the Board denying her a license. In view of her failure to take appropriate action to reopen her case within a reasonable period following the Board’s final decision on October 9, 1964, we rule that her petition must be dismissed for lack of jurisdiction to entertain the review.
Petition dismissed.

. Delay throughout petitioner’s application procedure resulted from her submission of an incomplete application.


. District of Columbia Regulations, Practical Nurses, § 12-2266.


. D.C.Code, 1961, § 2-434; Rules of the District of Columbia Court of Appeals; Rule 1, Rules Governing Review of Orders and Decisions of the District of Columbia Administrative Agencies (1958).


. Diatz v. Washington Technical School, D.C.Mun.App., 73 A.2d 227 (1950).